Smith, J. (concurring).
I think the preservation here was adequate. Defendant argued that 42 days of time were chargeable to the People because of their failure to furnish the grand jury minutes promptly; that should be read as encompassing an argument that the first 13 days of that time were so chargeable for the exact same reason. It is not fair or realistic to insist that a defense lawyer follow arguments of this kind with a diminuendo sequence (“all three weeks are chargeable to the People, but if not the first two weeks are, and if not that the first week, and if not that the first three days . . .”). This affirmance on preservation grounds will only encourage prosecutors in their already well-established tendency to pounce on every arguable imperfection in a defense lawyer’s argument as a barrier to deciding a case on the merits.
I would reach the merits and would affirm the Appellate Division’s order, essentially for the reasons stated by the Appellate Division majority.
*294Chief Judge Ltppman and Judges Graffeo, Read, Pigott and Jones concur with Judge Ciparick; Judge Smith concurs in result in a separate opinion.
Order affirmed.